Appellant bases his motion for rehearing upon the proposition that the only evidence which sustained the conviction was appellant's statement to the officers that he had been selling wine and whisky; that such statement was an extrajudicial confession which standing alone would not support a conviction. The evidence shows that a witness was present when the officers searched appellant's house and arrested him, and that this witness told the officers in appellant's presence that he had sold the witness a drink of wine for twenty-five cents. It is true that upon the trial appellant denied this, and also denied *Page 310 
admitting sales to the officers, and claimed that he had the liquor for his personal use. The officers found 157 bottles of wine, each containing 4/5 of a quart, and eight 1/2 pint bottles of whisky. The quantity of liquor on hand was enough to cast suspicion upon appellant's claim that he had it for his own personal use, and supported the truthfulness of his admission that he had been selling it.
The motion for rehearing is overruled.
It is not to be understood that in writing this opinion for the court the writer in any way recedes from the views expressed in his dissenting opinion in Anderson v. State,172 S.W.2d 310.